 



Exhibit 10.7

 



ARCONIC CORPORATION

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Effective April 1, 2020

 

1.General. This Non-Employee Director Compensation Policy (the “Policy”), sets
forth the cash and equity-based compensation that has been approved by the board
of directors of Arconic Inc., a Delaware corporation, (“Parent”) as payable to
eligible non-employee members of the board of directors of Arconic Corporation
(“Non-Employee Directors”) commencing April 1, 2020, and which shall be
additionally approved by the board of directors of Arconic Corporation (the
“Board”) as soon as practicable following the date of the separation of Arconic
Corporation, a Delaware corporation, (the “Company”) from the Parent (the
“Separation Date”). Subject to such approval by the Board, the cash and
equity-based compensation described in this Policy shall be paid or be made, as
applicable, automatically and without further action of the Parent or the Board,
to each Non-Employee Director who may be eligible to receive such compensation.
This Policy shall remain in effect until it is revised or rescinded by further
action of the Board.

 

2.Cash Compensation.

 

(a)Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual cash retainer of $120,000 for service on the Board. In addition, subject
to paragraph 2(b) below, a Non-Employee Director shall receive the following
additional annual retainers, as applicable:

 

Non-Employee Director Position  Additional Annual Cash Retainer Fee  Chairman of
the Board   $130,000  Lead Director  $30,000  Audit Committee Chair Fee
(includes Audit Committee Member Fee)  $20,000  Compensation and Benefits
Committee Chair Fee  $15,000  Other Committee Chair Fee  $15,000 

 

(b)Payment of Chair Fees. At any one time, each non-Employee Director may
receive only one additional annual retainer fee in connection with service as
the Chair of a committee (whether in the position of Lead Director, Audit
Committee Chair, Compensation and Benefits Committee Chair or Other Committee
Chair), regardless of how many committee Chair positions held by such director.
For the avoidance of doubt, a non-Employee Director may simultaneously serve as
the Chair of more than one committee, but will receive for such service only one
additional annual retainer fee, equal to the highest of the additional annual
retainer fees associated with his or her Chair positions.

 





 

 

 



(c)Payment of Retainers. The annual retainers described in Section 2(a) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the third business day following the end of
each calendar quarter (if not deferred by the Non-Employee Director in
accordance with subsection (e) hereof). In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 2(a), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such positions, as
applicable.

 

(d)Exceptional Meeting Fees. A fee of $1,200 shall be paid to a Non-Employee
Director for each Board or committee meeting attended by such Non-Employee
Director in excess of five (5) special Board or committee meetings during the
applicable calendar year and applies only to any non-regularly scheduled meeting
in excess of a two-hour duration. Such exceptional meeting fees shall be paid by
the Company in arrears not later than the third business day following the end
of the calendar quarter in which any such exceptional meeting occurs (if not
deferred by the Non-Employee Director in accordance with subsection (e) hereof).

 

(e)Deferral of Retainers. Non-Employee Directors may elect to defer payment of
all or a portion of the annual retainers described in Section 2(a) and the
exceptional meeting fees described in Section 2(d) into specified investment
funds and/or into vested restricted share units for shares of the Company’s
common stock, which deferral will be made pursuant to the terms of the Company’s
2020 Deferred Fee Plan for Directors or its successor plan (the “Deferred Fee
Plan”). Unless otherwise determined by the Board, any restricted share units
will be granted under the Arconic Corporation 2020 Stock Incentive Plan or its
successor plan (the “Equity Plan”), on the date on which such retainer(s) would
otherwise have been paid in cash. The extent to which a Non-Employee Director
may defer annual retainer payments into vested restricted share units will
therefore be subject to any limit on awards granted to a Non-Employee Director
set forth in the Equity Plan.

 



2

 

 

3.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below in Sections 3(a) and 3(b) shall be
granted under and shall be subject to the terms and provisions of the Equity
Plan and shall be granted subject to an award agreement in substantially the
same form approved by the Board prior to or as of the grant date, setting forth
the terms of the award (the “Award Terms”), consistent with the Equity Plan. For
purposes of this Section 3, the number of shares subject to any restricted share
unit award will be determined by dividing the grant date dollar value specified
under subsection (a) or (b) hereof by the Fair Market Value (as defined in the
Equity Plan) of a share of the Company’s common stock on the date of grant.

 

(a)Annual Equity Award. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders and who will
continue to serve as a Non-Employee Director following such annual meeting shall
be automatically granted on the second market trading day following the date of
each such annual meeting a restricted share unit award with a grant date value
equal to $150,000 (the “Annual Equity Award”). The Annual Equity Award shall
vest on the earlier of the first anniversary date of the grant date or the date
of the Company’s next subsequent annual meeting of stockholders following the
grant date.

 

(b)Pro-Rated Annual Equity Award. On the fifth market trading day following a
person’s initial appointment as a Non-Employee Director, and provided such
person has not otherwise received an Annual Equity Award for the relevant year
under Section 3(a), the Non-Employee Director shall be automatically granted a
restricted share unit award with a grant date value equal to $150,000, in each
case multiplied by a fraction, the numerator of which is 365 less the number of
days that have elapsed since the date of the Company’s last annual meeting of
stockholders (or if an annual stockholder meeting has yet to be held by the
Company, then the Separation Date) and the Non-Employee Director’s date of
initial appointment, and the denominator of which is 365 (the “Pro-Rated
Award”). The Pro-Rated Award shall vest on the date of the Company’s next
subsequent annual meeting of stockholders following the date of the Non-Employee
Director’s appointment to the Board.

 

(c)Special Vesting of Equity Awards. Notwithstanding Sections 3(a) or (b) above
and as shall be further set forth in the Award Terms: (i) unvested equity awards
shall vest in full upon the death of a Non-Employee Director or upon a Change in
Control where a Replacement Award is not provided or the Non-Employee Director’s
service is terminated (where Change in Control and Replacement Award are as
defined in the Equity Plan); and (ii) unvested equity awards shall vest on a
pro-rata basis in the event of a Non-Employee Director’s termination of service
for any other reason.

 



3

 

 

(d)Deferral of Equity Award. Payment of the Annual Equity Award or any Pro-Rated
Award will be deferred until the Non-Employee Director’s separation from
service, in accordance with the terms of the Deferred Fee Plan, unless otherwise
required by applicable laws.

 

4.Stock Ownership Guideline. Within a period of six years from the date of a
person’s initial appointment as a Non- Employee Director, each Non-Employee
Director is required to attain ownership of at least $750,000 in the Company’s
common stock and must maintain such ownership until retirement from the Board.

 

5.Director Compensation Limit. As further set forth in the Equity Plan, the sum
of the grant date value of all equity awards granted and all cash compensation
paid by the Company to a Non-Employee Director as compensation for services as a
Non-Employee Director shall not exceed $750,000 during any calendar year. For
avoidance of doubt, compensation shall count towards this limit for the calendar
year in which it is granted or earned, and not later when distributed, in the
event it is deferred.

 

6.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to annual retainers payable in the calendar
quarter during which a Non-Employee Director is then performing services shall
be effective without the consent of the affected Non-Employee Director.

 



4



 

 